City of San Antonio, Through
                                                                    its Agent, City Public Service
                                                                      Board of San Antonio d/b/a



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2014

                                      No. 04-14-00415-CV

                                      Milton B. RUSSELL,
                                            Appellant

                                                 v.

CITY OF SAN ANTONIO, Through its Agent, City Public Service Board of San Antonio d/b/a
                                 CPS Energy,
                                  Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16913
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       The trial court signed a final order on April 24, 2014. Appellant did not file any post-
judgment motions. See, e.g., TEX. R. CIV. P. 296, 329b(a), (g). Appellant’s notice of appeal was
due on May 27, 2014. See TEX. R. APP. P. 26.1(a).
        If accompanied by a motion for extension of time that complied with Rule 10.5(b), the
notice of appeal was due not later than June 9, 2014. See id. R. 26.3. The electronic filing date-
time stamps show Appellant’s motion for extension of time to file the notice of appeal was filed
on June 10, 2014, and the notice of appeal was filed on June 11, 2014. See generally Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        Therefore, we ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the
date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for
extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate
court’s jurisdiction.”). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
      All other appellate deadlines are SUSPENDED pending further order of this court.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court